DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, 5, 6, 8, 9, 10, and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom plate" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  In line 6 “a base plate” is introduced, and is believed to be the same thing as “the bottom plate” based on the specification (663 is identified as both a base plate and a bottom plate at various points), however the change in terminology renders the claim indefinite by raising the question of whether there are two different plates or just one required by the claim.  For purposes of examination the claim will be broadly defined as covering both embodiments where the base plate and bottom plate are the same thing and embodiments where the base plate and bottom plate are different plates.
Claims 2-20 inherit the deficiency of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0231189 A1) in view of Creasman et al. (US 2016/0131346 A1) and Feit et al. (US 2017/0009962 A1).
With respect to claim 1:	Guo teaches “a lighting apparatus (600), comprising: a rim wall (652) has top edge (facing 662) and a bottom edge (facing away form 662); a diffusion cover with a central hole (662), wherein the diffusion cover is fixed to the top 
Guo does not specifically teach “a driver module fixed to a center portion of the base plate facing to the central cover”.
Note: Guo does have driver 624 facing to the central cover, but it is fixed to driver chamber assembly 610 instead of base plate 652.
However, Feit teaches a driver module (180) fixed to a center portion of the base plate (180) facing to the central cover (120).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by fixing the driver module to the base plate as taught by Feit in order to enclose the driver module with the base plate (Feit paragraph 30).
 Guo does not specifically teach “wherein the fixing structure has sliding grooves for inserting fixing ends of a fixing bracket, wherein the fixing bracket is fixed to an installation platform first, users hold and rotate the rim wall to slide the fixing ends of the fixing bracket respectively to the sliding grooves to fix the lighting apparatus to the installation platform”.
However, Creasman teaches a lighting apparatus having a fixing structure (50) wherein the fixing structure has sliding grooves (62) for inserting fixing ends of a fixing bracket (10), wherein the fixing bracket is fixed to an installation platform (2) first (see 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo using the fixing structure and bracket of Creasman in order to install the lighting apparatus quickly and easily (Creasman paragraph 1).
With respect to claim 2:	Guo does not specifically teach “wherein the fixing structure is a ring structure protruding from the flat surface of the bottom plate”.
However, Creasman teaches “wherein the fixing structure is a ring structure protruding from the flat surface of the bottom plate (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo using the fixing structure and bracket of Creasman in order to install the lighting apparatus quickly and easily (Creasman paragraph 1).
With respect to claim 3:	Guo does not specifically teach “wherein the fixing structure has a guiding part, an anti-reverse stop block, an anti-reverse track and a stop block along the sliding groove”.
However, Creasman teaches “wherein the fixing structure has a guiding part (70), an anti-reverse stop block (paragraph 47), an anti-reverse track (78) and a stop block (paragraph 47) along the sliding groove”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by including the 
With respect to claim 7:	Guo teaches “wherein the central cover is detachably attached to a top surface of the driver module, the central cover is detached from the driver module to be replaced with another central cover (see Fig. 62)”.
Note:  since it’s attached with screws 659, it can be detached by unscrewing the screws.
With respect to claim 8:	Guo teaches wherein the driver module has an electrode terminal (implicit – it wouldn’t be a driver without electrode terminals) to supply power to an electronic device on the central cover (634)”.
With respect to claim 16:	Guo teaches “wherein the central cover includes a wireless circuit as a module (410), the driver module uses a different wireless protocol by attaching a different central cover with one corresponding wireless circuit (paragraph 128)”.
With respect to claim 19:	Guo teaches “wherein a detachable skin is attached to the rim wall (670)”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman and Feit as applied to claim 1 above, and further in view of Kim et al. (US 2013/0258660 A1).
With respect to claim 4:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 1 (see above)”.

However, Kim teaches “wherein the fixing bracket (210) has an electrode terminal (310) electrically connected to an external power source (paragraph 68)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by disposing an electrode terminal on the fixing bracket as taught by Kim in order to easily make the electrical connection (paragraph 68).

Claims 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman and Feit as applied to claim 1 above, and further in view of Zhu et al. (US 2017/0254516 A1).
With respect to claim 5:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 1 (see above)”.
Guo teaches “wherein the LED strips comprises multiple LED modules (658)”
Guo does not specifically teach “each LED module has a diffusion lens covering a LED chip for diffusing a light of the LED chip”.
However, Zhu teaches an LED module (100) that has a diffusion lens (20) covering a LED chip (11) for diffusing a light of the LED chip (paragraph 64).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding the diffusion lens of Zhu to the LED modules of Guo’s lighting apparatus in order to reduce 
With respect to claim 6:	Guo teaches “wherein a distance between adjacent LED modules is as a first value, a distance between the LED module to the light passing cover is a second value, a ratio between the first value to the second value is less than 5 (see Fig. 69)”.
Note: since Guo’s LED modules touch each other the ratio is zero.
With respect to claim 9:	Guo does not specifically teach “wherein the driver module is connected to the central cover with a magnetic unit”.
However, Zhu teaches “wherein the driver module (40) is connected to the central cover (212) with a magnetic unit (30)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by using Zhu’s magnetic unit in order to provide the advantages of low cost, simple structure, and reliable performance (Zhu paragraph 46).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman and Feit as applied to claims 1, 7 above, and further in view of Scalisi (US 2016/0261824 A1).
With respect to claim 10:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 7 (see above)”.
Guo does not specifically teach “wherein the central cover has a second light source for emitting a second light”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding Scalisi’s second light source in order to provide IR lighting suitable for nighttime video recording (Scalisi paragraph 66).
With respect to claim 11:	Guo does not specifically teach “wherein the central cover has a camera module electrically connected to the driver module”.
However, Scalisi teaches wherein the central cover has a camera module (208) electrically connected to the driver module (262).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding Scalisi’s camera in order to take video of the surroundings for security purposes (Scalisi paragraph 57).
With respect to claim 12:	Guo does not specifically teach “wherein the central cover has a speaker electrically connected to the driver module”.
However, Scalisi teaches “wherein the central cover has a speaker (236) electrically connected to the driver module”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding Scalisi’s speaker in order to transmit audible messages to people near the lighting apparatus (Scalisi paragraph 94).

s 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman and Feit as applied to claims 1, 7 above, and further in view of Timoszyk et al. (US 2016/0230974 A1).
With respect to claim 13:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 7 (see above)”.
Guo does not specifically teach “wherein the central cover is a manual switch for adjusting a control mode of the driver module”.
However, Timoszyk teaches wherein the central cover (22 or 22a) is a manual switch for adjusting a control mode of the driver module (paragraph 44).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by making the central cover include a manual switch as taught by Timoszyk in order to alter the light emitting characteristics of the lighting apparatus (Timoszyk paragraph 44).
With respect to claim 14:	Guo does not specifically teach “wherein the central cover is pressed to be operated”.
However, Timoszyk teaches “wherein the central cover (22a) is pressed to be operated (paragraph 57)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by making the central cover include a manual switch as taught by Timoszyk in order select which light emitting characteristics to alter (Timoszyk paragraph 59).

However, Timoszyk teaches “wherein there are multiple angles to place the central cover (paragraph 44), each angle is corresponding to a different setting of the driver module (paragraph 44)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by making the central cover include a rotating manual switch as taught by Timoszyk in order to alter the light emitting characteristics of the lighting apparatus (Timoszyk paragraph 44).

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman and Feit as applied to claims 1, 7 above, and further in view of Ju et al. (US 2015/0276176 A1)
With respect to claim 17:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 7 (see above)”.
Guo does not specifically teach “wherein the central cover is attached with a filter ring covering the diffusing cover”.
However, Ju teaches wherein the central cover (25) is attached with a filter ring (2522) covering the diffusing cover (23).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by adding the filer ring of Ju in order to change the light color (Ju paragraph 29).

However, in the past the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I)).  In the present case the choice of color filter is a matter of what color the user prefers, and it would have been obvious to select a blue filter to cater to the aesthetic sensibilities of people who prefer blue light.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting apparatus of Guo by selecting a blue filter as an aesthetic design preference (In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); see MPEP 2144.04(I) and Ju paragraph 38).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Creasman and Feit as applied to claim 1 above, and further in view of Sakai et al. (US 2010/0208473 A1).
With respect to claim 20:	Guo in view of Creasman and Feit teaches “the lighting apparatus of claim 1 (see above)”.
Guo does not specifically teach “wherein an inner side of the rim wall has a reflective surface”.
However, Sakai teaches “wherein an inner side of the rim wall (34) has a reflective surface (61)”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        


/ELMITO BREVAL/Primary Examiner, Art Unit 2875